Mikoll, J.
Appeal from an order of the Supreme Court (Cobb, J.), entered April 7, 1986 in Greene County, which, inter alia, granted plaintiffs motion for a protective order.
Plaintiff is suing defendant to recover money damages for cancellation of a contract for removal of horse manure from the Saratoga Race Track. Defendant counterclaimed alleging that plaintiff had breached the contract and for property damage caused to defendant’s property by plaintiff.
The sole issue here is whether the protective order vacating a notice for examination before trial of a nonparty witness and vacating a subpoena duces tecum served on plaintiffs accountant was properly issued. There must be an affirmance. Defendant has failed to comply with CPLR 3101 (a) (4) and 3120. Defendant’s demand is too broad. Relevancy of the demand to the claims of the parties has not been established.
Order affirmed, with costs. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.